DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the reply received 16 May 2022.
Claims 1, 9, and 13 were amended 16 May 2022.
Claims 1-2, and 4-15 are currently pending and have been examined. 

Specification
The amendment filed 16 May 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Paragraphs 44, 48, 60, and 64 have been significantly amended with no reference to the originally filed specification nor the specification that was filed on the parent application of CN201810864341.1. Simply pointing to references of of an NPL and US Patent publication US 20180308235 A1 that was filed under different inventors and not the same Applicant, that have not been cited in the original disclosure is not a proper specification amendment. 
Applicant is required to cancel the new matter in the reply to this Office Action. The amended specification is not proper. 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and its dependent claims 2-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The preset operation quality control model is in the specification paragraph 13, 14, and 49 but gives no indication of what this model does, or what it is. 
In regards to claims 2, 10, and 15 the Examiner asserts that the specification, as originally filed, fails to adequately disclose digestive tract lesion identification algorithm.  The specification in para 48 mentions the digestive tract anatomical region identification algorithm that is present in a different patent application that is not included in this application nor has it been filed to be related to this application. The specification mentions digestive tract lesion identification algorithm which can identify characteristics but not how (para [0045])). Further, in regards to claim 15 the specification fails to disclose image processing algorithm (para [0029, 0054, 0064]) and anatomical region identification algorithm (para [0045-46, 0059, 0064]) does not adequately describe how the algorithm is performed. Simply pointing or stating a result is insufficient to meet the written description requirement and has done nothing but provide a “black box” scenario, wherein information is received into this “black box” and a solution is determined while failing to explain or disclose the processes, calculations, and/or analysis that are being performed in this “black box” environment so as to achieve the solution.
Although one skilled in the art would have found the invention to be enabled because one skilled in the art, with undue experimentation, could possibly come up with one way of performing the required analysis, one skilled in the art would be unable to determine how the applicant has intended for this analysis to be performed and would, therefore, be unable to determine if the applicant had possession of the invention.  To put it another way, one skilled in the art would be unable to make and use the invention in the manner intended by the applicant since the applicant has failed to provide sufficient working examples of how the analysis and solution are determined so as to cover the wide scope laid out by the claimed invention and, therefore, one skilled in the art would be unable to determine whether the applicant had possession of the genus since insufficient species have been provided.  One skilled in the art would have found that the claimed invention and corresponding specification is attempting to claim all known and unknown possibilities for an algorithm without providing sufficient examples, in the specification, to allow one skilled in the art to determine whether the applicant had possession of such a wide scope of possibilities.
Finally, as a point of clarification, the first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement.  See AriadPharms., Inc. v. Eli Lilly & Col., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Vas-Cath, Inc. v. Mahurkar, 935 F. 2d 1555, 1562-63 (Fed. Cir. 1991).  Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.  
Therefore, the test for determining whether or not the applicant’s claims meet the § 112(a) written description requirement is possession, not whether one skilled in the art is enabled to perform the invention.  Applying the above legal principles to the facts of the case at hand, the Examiner concludes that the applicant’s disclosure fails to sufficiently disclose possession at the time of the invention.  Furthermore, the applicants are attempting to claim any and all possible manners of calculating can be performed.  That is to say, the applicant is attempting to claim the entire genus of calculations, however, the specification does not demonstrate a generic invention that achieves the claimed result because there is no disclosure of any species.  As the Federal Circuit has stated in Ariad:

“generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the Appellant has invented the species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the Appellant has made a generic invention that achieves the claimed result and do so by showing that the Appellant has invented species sufficient to support a claim to the functionally- defined genus.”

Ariad, 598 F.3d at 1349 (emphasis added).  While Ariad relates to chemical compounds, the legal principles are the same.  By not providing any specific examples of how an indication of merit (which is “functional language”) could be calculated, the applicant has failed to provide disclosure, and, therefore, possession, of any species of the genus of determining a prediction, as claimed.
Furthermore, the applicant’s claim to such an open-ended genus of predictions is similar to the claims at issue in Ariad that "merely recite a description of the problem to be solved while claiming all solutions to it.”  Id. At 1353.  Ariad further states that “Patents are not awarded for academic theories [and a] patent is not a hunting license.  It is not a reward for the search, but compensation for its conclusion.”  Id.  Therefore, Ariad requires that when the applicant claims a genus, sufficient materials must be disclosed to demonstrate that the genus has in fact been disclosed which the applicant has not.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “CPU+GPU or CPU+FPGA” in claim 11 is a relative term which renders the claim indefinite. The term “CPU+GPU or CPU+FPGA” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what these terms mean as the specification only mentions them by these acronyms in paragraphs 22, 45, and 60. The terms on their own are well-known in the art, CPU is a central processing unit and GPU graphics processing unit, and FPGA is a field-programmable gate array however it is unclear what CPU+GPU means or CPU+FPGA means. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-2 and 4-15 are drawn to a method and system which are statutory categories of invention (Step 1: YES). 
Independent claim 1 recites identify a digestive tract position by a digestive tract position identification module and provide a corresponding matching module for quality control process, wherein the corresponding matching module for quality control process and the digestive tract position identification module are in communication, wherein the corresponding matching module for quality control process comprises a present operation quality control model corresponding to the digestive tract position, automatically identify digestive tract regions and lesions, and automatically match predetermined operating procedures and remind an operator in real time to operate.
Independent claim 9 recites transmitting image data and sensor data; achieving quality control process based on the image data and the sensor data through a digestive tract position identification module and a corresponding matching module for quality control process, wherein the digestive tract position identification module automatically processes the image data and the sensor data, and the corresponding matching module for quality control process generates quality control operations according to the processing results of the digestive tract position identification module and returns lesion identification results and the quality control operations wherein the corresponding matching module for quality control process comprises a preset operation quality control model corresponding to the digestive tract position.
The recited limitations, as drafted, under their broadest reasonable interpretation, covers functions performable in the mind or with a pen and paper by determining positions of a digestive tract and matching and identifying the images for quality and lesions as outlined in the recitations above. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “a capsule endoscopy image review and quality control system”, “a capsule endoscopy data acquisition system”, “local server”, “one or more computer processors”, “capsule endoscope”, “controller”, and “external magnetic field device”, are recited at a high level of generality (e.g., that the analyzing and displaying is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figures 1-4 and 
Paragraph 12, “In one embodiment, the present invention provides a capsule endoscopy image review and quality control system comprising a capsule endoscopy data acquisition system and a local server in communication with the capsule endoscopy data acquisition system, wherein the capsule endoscopy data acquisition system comprises a capsule endoscope, an external magnetic field device for controlling the movement and/or rotation of the capsule endoscope, and a controller in communication with both the capsule endoscope and the external magnetic field device; and wherein the local server comprises a digestive tract position identification module and corresponding matching module for quality control process, wherein corresponding matching module for quality control process and the digestive tract position identification module are in communication with the controller.”
Paragraph 38, “Referring to FIG. I, a schematic view of a preferred embodiment in accordance with the present invention is shown, wherein a capsule endoscopy image review and quality control system is provided, comprising a capsule endoscopy data acquisition system and a local server communicating with the capsule endoscopy data acquisition system.”
Paragraph 40, where “[0040] The capsule endoscopy data acquisition system is used to collect image data of different positions, different angles and different regions in the digestive tract. Other structures and operation modes of the capsule endoscope are implemented by using existing technologies, and do not describe herein.”
Paragraph 42, where “[0042] The local server and the capsule endoscopy data acquisition system are connected through a local area network, or directly connected through a switch, a router, and a networking cable. The configuration of upon connection is simple, plug and play. The capsule endoscopy data acquisition system transmits image data and sensor data to the local server in real time, and the local server returns the lesion identification result and the quality control operations after processing the image data and the sensor data. The image data and sensor data are in JPG, DICOM, PNG, BMP or other formats.”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 2, 4-8 and 10-15 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. The dependent claims further recite an acceleration sensor, a gyroscope, a TOF distance sensor, magnetic field sensor, local area network, cloud server, CPU+GPU, and CPU+FPGA which are recited generically in the specification paragraphs 21-22 and 52-54.  These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gazdzinski (US 2017/0209029 A1).


CLAIM 1-
Gazdzinski teaches the limitations of: 
A capsule endoscopy data acquisition system and a local server in communication with the capsule endoscopy data acquisition system wherein (Gazdzinski teaches that a system that uses an endoscopy to acquire image data communicates with a server (para [0436, 0399]))
the capsule endoscopy data acquisition system comprises a capsule endoscope (Gazdzinski teaches that their system uses an endoscope in a capsule shape (para [0157])) , an external magnetic field device for controlling the movement of the capsule endoscope (Gazdzinski teaches the prorogation tool of magnetic field strength to move the endoscopic system (para [0232]))
and a controller in communication with both the capsule endoscope and the external magnetic field device (Gazdzinski teaches that the magnetic coil is controlled by a microcontroller (para [0280]) and that the endoscope in the shape of a capsule is in communication with the microcontroller (Figure 5, 5a))
the local server comprising one or more computer processors, configured to identify  (Gazdzinski teaches a first and second processor apparatus (i.e., multiple computer processors to implement the identification (para [0043])) a digestive tract position by a digestive tract position identification module (The specification describes the digestive tract position identification module as processing image data and sensor data (para [0020]) and Gazdzinski teaches this as the endoscope system allows for orientation changes of the position within the digestive tract based on the image and sensor data (para [0154, 0157, 0233])) and provide a corresponding matching module for quality control process (Gazdzinski teaches that the system uses an image recognition to match templates to ensure the field of view is accurately correlated (i.e., quality control) (para [0462]))
wherein the corresponding matching module for quality control process and the digestive tract position identification module are in communication with the controller (The microcontroller powers on the endoscope probe system of Gazdzinski which includes the two identification and quality processes (para [0154]))
wherein the corresponding matching module for quality control process comprises a preset operation quality control model corresponding to the digestive tract position (Gazdzinski teaches that the quality control uses digestive tract position and quality factors being calculated in the template comparison (para [0462-463]))
said capsule endoscopy image review and quality control system is configured to automatically identify digestive tract regions and lesions (Gadzdzinski teaches that the software automatically finds matching pairs of features of interests (i.e., regions and lesions) in the digestive tract (para [0465, 462-463]))
and automatically match predetermined operating procedures of the magnetic capsule endoscope system and remind an operator in real time to operate the capsule endoscopy image review and quality control system (As previously discussed, one embodiment of the probe of the present invention is adapted to detect one or more antigens within the intestinal tract, and provide a signal (or data) to the system so as to alert the operator to the presence of the antigen(s). Accordingly, the system 3500 of FIG. 35 may be configured to time stamp such antigen detections, and use this time stamp information as the basis for expanded viewing by the physician. For example, the physician may preview the entire visual data stream for corresponding antigen or chemical detection events, and select portions of the visual data relating to these events for examination in much the same way the autofluorescence data time stamps were used as described above. Hence, if the physician is screening the patient based on narrowly focused criteria, such as the presence ("go/no-go" test) of a particular condition or disease with no other ancillary screening, the physician can efficiently locate the potentially relevant portions of the visual data stream based on the presence of one or more "markers" (para [0433]))

CLAIM 2-
Gazdzinski teaches the limitations of claim 1. Regarding claim 2, Gazdzinski further teaches:
wherein the digestive tract position identification module comprises an image data screening module (The computer program of Gazdzinski receives image data and processes it into a plurality of frames (para [0043])), a digestive tract region identification module (Gazdzinski teaches allows for probe position in the digestive tract in specific windows (i.e., regions) (para [0435])), a digestive lesion identification module (Gazdzinski teaches that the system may identify tumors (i.e., digestive lesion) (para [0245])) and a position identification module (Gazdzinski teaches this as the endoscope system allows for orientation changes of the position within the digestive tract based on the image and sensor data (para [0154, 0157, 0233]))
wherein the image data screening module screens image data acquired from the capsule endoscopy data acquisition system to remove unclear images (he computerized apparatus of claim 41, wherein the selective deletion or omission of at least one of said frames before causing display of remaining ones of the plurality of frames so as to expedite review of the received at least portion of image data comprises selective deletion or omission according to an absence of motion-related artifact. (claim 52))
the digestive tract region identification module comprises a digestive tract anatomical region identification algorithm for identifying anatomical regions of the digestive tract according to the screened images (In one implementation, the at least one computer program is configured to, when executed, analyze at least one anatomical aspect of an intestinal tract of a human being represented within the image data so as to facilitate identification of one or more diseases within the intestinal tract, the at least one computer program configured to process image data received by the non-ingestible computerized apparatus into a plurality of frames (para [0046]))
the digestive tract lesion identification module comprises a digestive tract lesion identification algorithm for identifying positive lesions of the digestive tract (Gazdzinski teaches that the tumor region is identified for treatment attachment of positive tumor cells (para [0034, 0245], and calculates the size of these tumors (para [0239]))
the position identification module identifies the relative position of the digestive tract where the capsule endoscope is located (Gazdzinski allows for orientation changes of the position within the digestive tract based on the image and sensor data (para [0154, 0157, 0233])) and the lesions at current position by analysis of anatomical region of the digestive tract  (The templates may also be annotated with one or more bytes of information (text, notes, etc.) providing background or explanatory information associated with each template in order to assist others using the template in diagnosis of their patient (para [0460]))
and data from sensors inside the capsule endoscope (Gazdzinski teaches that biosensors are able to determine specific binding of target molecules (para [0376]) which is used with the identification and treatment of tumor molecules (para [0395]))
and sensors inside the capsule endoscope comprise an acceleration sensor (Gazdzinski teaches that the probe (i.e., probe sensor (para [0453]) teaches the use of an accelerometer (para [0213])), a gyroscope (wherein it is well-known in the art that a gyroscope determines deviation from a specific point which Gazdzinski teaches (Alternatively, such transducer could be used to generate ultrasonic waves and receive echoes which are processed for Doppler shift induced by movement of the intestine wall and/or probe (the latter due, for example, to the peristaltic action of the intestine) (para [0370])), a TOF distance sensor(Gazdzinski teaches that the probe (i.e., probe sensor (para [0453]) teaches the use of a passage of time (i.e., TOF distance) (para [0213])) and a magnetic field sensor (Generation of such magnetic fields may be accomplished through the inclusion of a high-density ferromagnet or electromagnet within the probe, for example. Conductive coils disposed helically around the electromagnet carry electrical current (generated by the potential difference created by either on-probe sources, or off-probe power sources are electromagnetically or inductively coupled to the probe) (para [0313]))

CLAIM 4-
Gazdzinski teaches the limitations of claim 1. Regarding claim 4, Gazdzinski further teaches:
wherein the local server (However, it will be recognize that other software and/or hardware environments may be utilized consistent with the invention and user's particular needs. For example, the software may comprise an object oriented distributed program having client and server portions distributed on respective client and server devices, thereby facilitating transmission of data from one location to another, or alternatively analysis at one location (para [0399])) and the capsule endoscopy data acquisition system are connected through a local area network (The reader 1750 is linked to a central control or monitoring facility via any available communications channel having sufficient bandwidth including analog ("copper") telephone, wireless telephone or other wireless service, optical network, inter- or intra-network, local or wide area network, satellite communications link, etc., as is well known in the art (para [0214]))



CLAIMS 9-10-
Claims 9-10 are significantly similar (albeit broader) to claims 1-2 and are rejected upon the same art as claims 1-2 respectively.

CLAIM 11-
Gazdzinski teaches the limitations of claim 9. Regarding claim 11, Gazdzinski further teaches:
Wherein the digestive tract position identification module employs a heterogeneous computing technology of CPU+GPU in the image processing method (Gazdzinski teaches the use of a central processing unit (para [0466]) and a graphic processing unit (para [0400-0401]))

CLAIM 12-
Gazdzinski teaches the limitations of claim 9. Regarding claim 12, Gazdzinski further teaches:
wherein the quality control process of the local server comprises first, identifying the digestive tract position information and lesion information through processing the image data and the sensor data by the digestive tract position identification module (Gazdzinski teaches that the tumor region is identified for treatment attachment of positive tumor cells (para [0034, 0245], and determines orientation changes of the position within the digestive tract based on the image and sensor data (para [0154, 0157, 0233]))
and sending the identified information to the corresponding matching module for quality control process (Gazdzinski teaches that the obtained image data is processed and determined to identify regions of interest (claim 58) and that it is compared to the templates for quality (para [0463]))
second, generating a corresponding quality control operation code according to digestive tract position information, lesion information and an operation quality control model, by the corresponding matching module for quality control process (Gazdzinski teaches that the probes are encoded with information (para [0212]) and that these smart probes include the sensor data (para [0203]), and the sensor data includes that of position information, lesion information, quality control and matching (para [0154, 0157, 0233, 0245, 0435]))
and transmitting the quality control operation code to the capsule endoscopy data acquisition system, wherein the quality control operation code contains the information about the operation performed currently (preformatted data representative of the parameters desired to be loaded into the RFID memory device 1708. For, example, prior to a given subject swallowing or having the probe introduced endoscopically, the tag memory 1708 is encoded with the subject's name, SSN, and date of administration via signals received from the reader 1750 via the antenna 1706 and transceiver section 1707 and processing logic 1709 (para [0210]))
third, determining, after receiving the quality control operation code, by the capsule endoscopy data acquisition system, whether the capsule endoscope reaches a threshold of the digestive tract position interval, if the threshold is reached, specific contents of the quality control operation code is presented to an operator (The digitized conductivity values output from the ADC circuitry 3210 associated with each conductivity channel 3321 are compared using a comparator function within the ASIC, or alternatively using software algorithms running on the ASIC core, to a predetermined threshold level ( or other criterion) to determine whether one or more target molecules have been received by the receptors 3304 for each channel. If the threshold and/or other criteria are met, a logic "high" is output by the comparator/ core for that channel. Such information may then be stored in the probe along with a "time-stamp" generated by the processor, and/or streamed off the probe via one of the aforementioned communication channels (RF, etc.) (para [0377]))
and if the threshold is not reached a quality control identification is recorded (Gazdzinski teaches that if a threshold is not met, it may be further processed by the system to be used in determining the accuracy of the template matching process (i.e., recorded and checked for quality) (para [0463]))

CLAIM 13-
Gazdzinski teaches the limitations of claim 9. Regarding claim 13, Gazdzinski further teaches:
wherein the quality control process further comprises a quality control processing flow of an examination process, the quality control processing flow of the examination process is characterized by when the digestive tract position identification module identifies a region of the digestive tract  (In one implementation, the at least one computer program is configured to, when executed, analyze at least one anatomical aspect of an intestinal tract of a human being represented within the image data so as to facilitate identification of one or more diseases within the intestinal tract, the at least one computer program configured to process image data received by the non-ingestible computerized apparatus into a plurality of frames (para [0046])) and these features are checked for quality through the use of templates (para [0460]))
the region is highlighted on a simulated digestive tract 3D model on the display of the capsule endoscopy data acquisition system (Figure 36 b-d show that the images may be 3-dimensional when displayed and that the feature of interest in Figure 36d-e is highlighted through the use of boundary points (para [0450])) 
and when the digestive tract position identification module identifies a suspected lesion in the digestive tract (Gazdzinski teaches that the tumor region is identified for treatment attachment of positive tumor cells (para [0034, 0245], and determines orientation changes of the position within the digestive tract based on the image and sensor data (para [0154, 0157, 0233]))
a quality control operation code corresponding to the suspected lesion is presented in a real-time browsing interface of the display (Gazdzinski teaches that the smart probe may be monitored in real time and display the data (para [0197]) this data may include image and sensor data related to positive tumor cells (para [0034, 0245, 0154, 0157, 0233]) and the code of the RFID coding may be a part of the smart probe (para [0202]) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazdzinski (US 2017/0209029 A1) in view of Tada.


CLAIM 5-
Gazdzinski teaches the limitations of claim 1. Regarding claim 5, Gazdzinski does not explicitly teach, however Tada teaches:

further comprising a cloud server in communication with the local server (Tada teaches that a cloud network is in communication with different types of networks including local networks (i.e., Bluetooth) (para [0059,0192]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Gazdzinski to integrate the application of communicating with a cloud server of Tada with the motivation of training a deep learning algorithm when analyzing endoscopic images to create more accuracy and precision in diagnosis of patients (see: Tada, paragraph 15).

CLAIM 6-
Gazdzinski in view of Tada teaches the limitations of claim 1. Regarding claim 6, Tada further teaches:

wherein the cloud server is connected to the local server via the internet  (Tada teaches that a cloud network is in communication with different types of networks including local networks (i.e., Bluetooth) through the internet (para [0059,0192]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Gazdzinski to integrate the application of communicating with a cloud server of Tada with the motivation of training a deep learning algorithm when analyzing endoscopic images to create more accuracy and precision in diagnosis of patients (see: Tada, paragraph 15).

CLAIM 7-
Gazdzinski in view of Tada teaches the limitations of claim 6. Regarding claim 7, Tada further teaches:
wherein the connection between the …server and the local server is encrypted (As will be recognized by those of ordinary skill, the system 600 may further be equipped with verification and audit capability in this regard, such that a printed and/or electronic record of the data collection process and times (such as via data time-stamping) is preserved for future use. A digital watermark or signature of the type well known in the encryption and security arts may be employed to this end in order to authenticate data for later use, such as during legal proceedings. Additionally, a network interface may be used, wherein the system 3500 transmits one or more authentication data packets (e.g., containing the viewed portion of the data stream, and/or the temporal window specifications of the session) to a third party facility adapted to receive, store, and authenticate the data for later use (para [0436])) 

Gazdzsinksi does not explicitly teach a cloud server, however it does teach a network which may include multiple servers over the internet. However, Tada teaches:
cloud server (Tada teaches that a cloud network is in communication with different types of networks including local networks (i.e., Bluetooth) through the internet (para [0059,0192]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Gazdzinski to integrate the application of communicating with a cloud server of Tada with the motivation of training a deep learning algorithm when analyzing endoscopic images to create more accuracy and precision in diagnosis of patients (see: Tada, paragraph 15).

CLAIM 15-
Gazdzinski teaches the limitations of claim 9. Regarding claim 15, Gazdzinski does not explicitly teach the use of algorithms in conjunction with deep learning however Tada teaches:

further comprising remotely updating main control program, image processing algorithm, anatomical region identification algorithm, digestive tract lesion identification algorithm (Tada teaches an algorithm for detecting lesions through image processing and identifying anatomical regions (para [0183])) , deep learning model for the local server through a cloud server (Tada teaches that the deep learning model does update the internal parameters using an algorithm through the local communication through a cloud network (para [0016, 0059, 0192])) 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Gazdzinski to integrate the application of communicating with a cloud server of Tada with the motivation of training deep learning algorithms when analyzing endoscopic images to create more accuracy and precision in diagnosis of patients (see: Tada, paragraph 15).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazdzinski (US 2017/0209029 A1) in view of Tada (US 2020/0279368 A1) and further in view of Verzun (US 10,491,575 B2).

CLAIM 8-
Gazdzinski in view of Tada teaches the limitations of claim 5. Regarding claim 8, Tada further teaches:

wherein the service architecture of the cloud server includes web service, application service, cloud storage, and deep learning service cluster (Tada teaches that the system may be used in cloud service (i.e., cloud storage), through the internet and mobile communication networks (i.e., application and web services) (para [0059]) and the transmitted communication network includes the images (para [0057]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Gazdzinski to integrate the application of communicating with a cloud server of Tada with the motivation of training a deep learning algorithm when analyzing endoscopic images to create more accuracy and precision in diagnosis of patients (see: Tada, paragraph 15).

Gazdzsinksi in view of Tada does not explicitly teach, however Verzun teaches: 
load balancing (The same DMZ server 1353A can manage more than one media server, e.g. media server array 1360, or alternatively multiple DMZ servers can carry the same security settings and shared secrets. The media nodes may all be operating to carry media, content, and data cooperatively using timesharing, and load balancing (col 178 lines 56-61))and message queue service (wherein message queue service includes single inputs that are routed to multiple outputs depending on the timing of the message sent which is what Verzun teaches (col 151 lines 40-47))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Gazdzinski in view of Tada to integrate the application of spreading out the network task loads of Verzun with the motivation of using a system of networks to correct for unpredictable network behavior due to network congestion (see: Verzun, col 44 lines 33-47))


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazdzinski (US 2017/0209029 A1) in view of Verzun (US 10,491,575 B2). 

CLAIM 14-
Gazdzinski teaches the limitations of claim 9. Regarding claim 14, Gazdzinski further teaches:
Capsule endoscopy data acquisition system (abstract)

Gazdzinski does not explicitly teach, however Verzun teaches: 
wherein the …data acquisition system sends an IP multi-case or IP broadcast message to the local area network (Verzun teaches an IP broadcast system to the local area network(col 25 lines 1-10 and col 35 lines 24-51) and includes the use of biomedical data (col 99 lines 50-54))
and waits for the unicast response from the local server (Verzun teaches that the system waits for a response from the data packet (col 161 lines 10-15) and these data packets may be single communication (i.e., unitcast) (col 151 lines 58-66)
if the …data acquisition system receives message from the local server, the ..data acquisition system records the IP address of the local server and establishes Socket or RPC connection with the local server (Another Layer 5 application, "socket secure" or SOCKS, is an Internet protocol used for routing IP packets between a server and client through a proxy server and to perform "authentication" to restrict server access to only authorized users. Relying on user identity to confer or deny access and privileges, SOCKS security is therefore only as robust as the authentication processes employed. In operation, SOCKS acts as a proxy, routing TCP connections through an arbitrary IP address and providing forwarding service for UDP packets (col 51 lines 27-37))
after the connection is established, the configurations of the …data acquisition system and the local server are synchronized (A signaling server (not shown) creates numeric seed 929 based on state information derived from schedule time 1310 and event date 1311 used to schedule the shuffling process. The same state and date information is used to shuffle the tables in DMZ server 1353A, insuring that the 30 cloud and client algorithm tables are identical and synchronized (col 183 lines 26-30))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Gazdzinski to integrate the application of creating more secure communications between servers of Verzun with the motivation of synchronizing data securely (see: Verzun, col 183 lines 26-30))

Conclusion
The arguments filed 16 May 2022 have been fully considered. 
Regarding the arguments pertaining to the 112(a) and 112(b) rejections, these arguments are not persuasive. Applicant significantly amended the specification and referenced an NPL document and a US patent publication that were not disclosed as part of the originally filed specification. Simply amending the specification to add in the details to overcome the 112(a) and 112(b) rejections from documents that were filed under different inventors and assignees is not a proper specification amendment. The 112 rejections stand under the originally filed specification. 
Regarding the arguments pertaining to the 101 rejection, these arguments are not persuasive. Applicant argues that the use of a capsule endoscope, external magnetic field device and one or more processors have set forth a machine. Examiner disagrees that the use of a generic machine that processes images to determine digestive tract positions and regions of interest does not fall under “Mental Processes”. The machine is recited generically as an image review system, and further the computer processors are not recited at all in the specification. The functions argued are representative of the abstract idea. The claims here are not directed to a specific improvement to computer functionality that amount to a practical application. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to a technical problem presented by combining the two. In the present case, the claims fail to recite any elements that individually or as an ordered combination transform the identified abstract idea(s) in the rejection into a patent-eligible application of that idea. 
Further, not every claim that recites concrete, tangible components escapes the reach of the abstract-idea inquiry. (See, e.g., Alice, 134). It is well-settled that mere recitation of concrete, tangible components that are generic is insufficient to confer patent eligibility to an otherwise abstract idea. In order to amount to an inventive concept, the components must involve more than performance of “’well-understood, routine, conventional activities’ previously known to the industry.” (Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)). The originally filed specification was investigated and found to support this conclusion.
The arguments pretaining to the 103 rejection are not persuasive. Gazdzinski does teach that the system automatically processes the image data and the sensor data by matching regions of interest and alerting the operator to the regions of interest as the system moves along the digestion tract (para 433, 465, 462-463).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20180308235-A1 teaches the endoscopy system. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626